IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

SHERRY RENN LAMBERTSON,                  )
                                         )
           Appellant,                    )
                                         )      C.A. No. N21A-09-008 FWW
                                         )
           v.                            )
                                         )
DELAWARE BOARD OF SOCIAL                 )
WORK EXAMINERS                           )
                                         )
           Appellee,                     )


                         Submitted: February 1, 2022
                           Decided: April 26, 2022

                          OPINION AND ORDER
        On Appeal from the Delaware Board of Social Work Examiners,
                               AFFIRMED.




Gary W. Alderson, Esquire, WOLOSHIN, LYNCH, & ASSOCIATES, 3200 Concord
Pike, Wilmington, DE, 19803; Attorney for Appellant.

Eileen Kelly, Esquire, Deputy Attorney General, DEPARTMENT OF JUSTICE, 102
W. Water Street, Dover, DE, 19904; Attorney for Appellee.




WHARTON, J.
                                 I.    INTRODUCTION

         Sherry Renn Lambertson (“Lambertson”) appeals the decision of the

Delaware Board of Social Work Examiners (“Board”) dated September 20, 2021,

denying her application for licensure as a baccalaureate social worker. Lambertson

contends the Board did not afford her with due process because it did not provide

her with a meaningful hearing free of legal errors. including the failure of She claims

the Board failed to weigh substantial evidence in favor of licensure when making its

decision and therefore abused its discretion. She claims she was denied due process

because certain Board members refused to recuse themselves. Finally, Lambertson

argues that the Board denied her due process in this appeal by failing to produce

certain relevant transcripts in violation of Title 29 of the Delaware Code.

         In this appeal, the Court must determine whether the Board’s decision is

supported by substantial evidence and free from legal error. Upon consideration of

the pleadings before the Court and the record below, the Court finds that the Board’s

decision is supported by substantial evidence and is free from legal error.

Accordingly, the Board’s decision is AFFIRMED.

                  II.   FACTUAL AND PROCEDURAL CONTEXT

         On January 15, 2021, Lambertson filed an on-line application with the Board

for licensure as a “Bachelors Social Worker” pursuant to 24 Del. C. § 3907B.1 At


1
    Appellant’s Opening Br. at 4, D.I. 8.

                                            2
its May 17, 2021 meeting, the Board the Board proposed to deny her application,

determining she lacked a related bachelor’s degree and the requisite one year of

experience within the scope of bachelor’s level social work.2

        On June 1, 2021, Lambertson requested a hearing to contest the Board’s

proposed denial.3 The Board held a hearing but denied Lambertson’s request to have

two Board members and the Board’s President recuse themselves.4

        The hearing was held on July 19, 2021. Lambertson presented evidence

attempting to establish she possessed the required education and work experience.5

She placed into evidence her letter in opposition to the Board’s proposal to deny

licensure, attached to which were her course descriptions; a letter from Pastor Jody

Wood describing Lambertson’s “large role” in her church’s counseling ministry,

together with a description of that ministry; a letter from State Fire Prevention

Commission Chairman Ronald Marvel, who executed Lambertson’s work

verification form explaining how Lambertson’s work related to her qualifications as

a social worker; two redacted letters from recipients of Lambertson’s care through

her church’s counseling ministry; a letter from Sheila Scotton, the Coordinator of

Delaware’s Juvenile Fire Setter Program, endorsing Lambertson’s work with that



2
   Id., at 5.
3
  Id., at 6.
4
   Id., at 5.
5
   Id., at 5-6.

                                         3
program; a redacted letter from an EMT who Lambertson helped with substance

abuse issues; and a letter from Diana Zengler, DBS, who mentored Lambertson in

her Biblical Counseling Practicum.6

       At the hearing, Lambertson made a statement and answered questions from

the Board.7 She testified she had 15 years of experience as a church youth leader as

well as years of experience in various organizations and boards, including the Opioid

Crisis Committee, the Delaware Burn Camp, her church’s counseling ministry, and

the Juvenile Fire Setter Program.8 Lambertson described her experience conducting

psychosocial assessments, research, and data collection when she worked with the

Delaware Burn Camp.9        Specifically, Lambertson testified that she performed

approximately 50 group psychosocial assessments in connection with her work with

the Juvenile Fire Setter Coordinator and school counselors.10 Finally, she was asked

about her familiarity with the social work concept “person in environment.” 11 She

testified that she was unfamiliar with that concept.12

       The Board determined that the curriculum and course work for Lambertson’s

bachelor of arts degree from Master’s International University of Divinity lacked


6
  Id.
7
  Id., at 6.
8
  Tr., at 12-14.
9
  Id., at 16-19.
10
   Id.
11
   Id. at 20-21.
12
   Id.

                                          4
basic educational courses essential to bachelor’s level social work.13 The Board also

determined that Lambertson’s work experience did not fall within bachelor’s level

social work.14 She was unfamiliar with the person in environment concept – a basic

principle of social work – and her work did not involve bachelor level skills such as

assessments.15      The Board concluded that her ministerial experience, while

admirable, was not social work.16

                        III.   THE PARTIES CONTENTIONS

      Lambertson argues she was denied due process by the Board. Specifically,

Lambertson claims the Board ignored substantial evidence that she was in fact

“qualified for licensure, misapprehended evidence presented, and created its own

evidence;”17 abused its discretion and engaged in arbitrary and capricious actions;

and failed to provide her with the statutorily required audio recordings of the May

public meeting.18

      Lambertson asserts that she does have the proper qualifications required by

the statute and that she produced sufficient evidence at the hearing to show she had

both the proper work and educational experience.19 She relies on the letters from


13
   Board’s Decision and Order (Sept. 20, 2021) at 4.
14
   Id.
15
   Id., at 4-5.
16
   Id. at 5.
17
   Id.
18
   Appellant’s Opening Br. at 11, D.I. 8.
19
   Id., at 15-18.

                                         5
fire school supervisor Ronald Marvel and Sheila Scotton of the Delaware Burn

Camp, Pastor Jody Wood, and others, to satisfy the work experience requirement.”20

She also submitted course descriptions from Master’s International University of

Divinity as well as a letter from her mentor in her Biblical Counseling Practicum to

show her course work met the statutory requirements.21

       Lambertson contends that her experience with International Ministerial

Fellowship and The Delaware Behavioral and Emotional Support Team, which

included assistance to victims and first responders, qualified as relevant work

experience.22 Further, she contends her service with other organizations, such as her

church’s counseling ministry, gave her experience in working with individuals and

groups pertaining to drug and alcohol abuse and mental health conditions. 23 In

support of these claims, she cites Ronald Marvel’s work verification submission in

which he checked “yes” to 13 of the 16 questions about Lambertson’s practice within

the scope of a bachelor’s social worker.24

       Lambertson claims that the Board failed to create and produce a record of the

May 17th hearing at which the Board proposed to deny her application, as required




20
   Id.
21
   Id., at 18.
22
   Id.
23
   Id. at 13.
24
   Id.

                                         6
by 29 Del. C. §§ 10117(2) and 10125(d).25 Lambertson asserts that because the

Board failed to produce the audio recordings of that hearing, she had no way to

ascertain how the Board reached the conclusion that she was not qualified, or for

that matter how the Board decided other “grandfather” applications.26 Only the

minutes of the meeting were produced, and they merely state that the reason for

denial was because the “required education does not meet the standard for LBSW

along with verification of experience.”27

      Lambertson contends that she was denied due process when her request for

certain Board members to recuse themselves was denied.28 Specifically, she had

requested the Board president to recuse herself because “she once had a professional

relationship with Applicant Lambertson involving other persons.”29 She asked that

two other Board members recuse themselves, because those two Board members

allegedly treated Lambertson’s attorney disrespectfully when he appeared at a

disciplinary hearing in another matter.30

      The Board argues that the decision of the Board was based on substantial

evidence in the record and did not constitute an abuse of discretion.31 Upon


25
   Id. at 14.
26
   Id., at 14-15.
27
   Id., at Ex. 4.
28
   Id., at 19.
29
   Id., at Ex. 8.
30
   Id.
31
   Appellee’s Answering Br. at 9, D.I. 11.

                                            7
reviewing the academic transcript presented by Lambertson, the Board determined

the “transcript did not show basic social work education courses.”32 Specifically, it

lacked ethics and social work-related courses.33 Further, although her supervisory

reference form indicated that she had performed various skill, her testimony did not

support the form, nor was she able to provide good examples of those skills. 34 In

particular, Lambertson was unable to establish in her testimony that she had

performed psychosocial assessments, a core competency of baccalaureate social

work.35

      According to the Board, Lambertson was afforded all applicable due process

protections.36 The burden was on Lambertson to demonstrate entitlement to a

license, and the Board’s determination that Lambertson did not meet her burden is

supported by substantial evidence.37 Additionally, the Board argues that the absence

of a transcript of the May 17th hearing was not a violation of Lambertson’s due

process rights under Richardson v. Board of Cosmetology and Barbering of the State

of Delaware38 because Richardson only requires transcripts for contested hearings




32
    Id., at 13-14.
33
    Id., at 14.
34
    Id.
35
   Id.
36
    Id. at 16.
37
    Id., at 16-17.
38
    69 A.3d 353, 357-58 (Del. 2013).

                                         8
and the May 17th hearing was not a contested hearing.39 Nor was the Freedom of

Information Act (“FOIA”)40 violated because FOIA does not require verbatim

minutes for public meetings.41      Moreover, Lambertson has not demonstrated

prejudice from the lack of a transcript.42 Lastly, the Board argues that Lambertson’s

due process rights were not violated when the Board members refused to recuse

themselves.43

                          IV.    STANDARD OF REVIEW

      Any party in which a case decision has been rendered may appeal the Board’s

decision to this Court.44 The Board’s decision must be affirmed so long as it is

supported by substantial evidence and is free from legal error.45 Substantial evidence

is that which a reasonable mind might accept as adequate to support a conclusion.46

While a preponderance of evidence is not necessary, substantial evidence means

“more than a mere scintilla.”47 Questions of law are reviewed de novo,48 but because


39
   Appellee’s Answering Br., at 17-18, D.I. 11.
40
   29 Del. C. § 10004(f).
41
   Appellee’s Answering Br., at 18, D.I. 11.
42
   Id.
43
   Id.
44
   29 Del. C. § 10142(a).
45
   Conagra/Pillgrim’s Pride Inc. v. Green, 2008 WL 2429113, at *2 (Del June 17,
2008).
46
   Kelley v. Perdue Farms, 123 A.3d 150, 153 (Del. Super. 2015) (citing Person-
Gaines v. Pepco Holdings, Inc., 981 A.2d 1159, 1161 (Del. 2009)).
47
    Breeding v. Contractors-One-Inc., 549 A.2d 1102, 1104 (Del. 1988).
48
   Kelley, 123 A.3d at 152-53 (citing Vincent v. E. Shore Markets, 970 A.2d 160,
163 (Del. 2009)).

                                          9
the Court does not weigh evidence, determine questions of credibility, or make its

own factual findings,49 it must uphold the decision of the Board unless the Court

finds that the Board’s decision “exceeds the bounds of reason given the

circumstances.”50

                                  V.     DISCUSSION

     A. The Decision of the Board is Based on Substantial Evidence in the Record
        and Does Not Constitute as an Abuse of Discretion.

        The Board decided Lambertson’s application based on substantial evidence

and did not abuse its discretion.       The State has a valid interest in licensing

requirements for social workers.51 Delaware’s General Assembly granted the Board

the authority to regulate these licenses under Title 24, Chapter 39 of the Delaware

Code in order to “protect the general public … from unsafe practices” and to

“maintain minimum standards of licensee competency[.]”52

        Pursuant to Chapter 39, a bachelor’s level of social work is required to obtain

a license.53 “Baccalaureate social work” means an “application of social work



49
   Bullock v. K-Mart Corp., 1995 WL 339025, at *2 (Del. Super. May 5, 1995)
(citing Johnson v. Chrysler Corp., 213 A.2d 64, 66-67 (Del. 1965)).
50
   Bromwell v. Chrysler LLC, 2010 WL 4513086, at *3 (Del. Super. Oct. 28, 2010)
(quoting Bolden v. Kraft Foods, 2005 WL 3526324, at *3 (Del. Dec. 21, 2005)).
See also 29 Del. C. § 10142(d).
51
   Fink v. Board of Examiners of Psychologists, 693 A.2d 321, 324 (Del. Super.
1996).
52
   24 Del. C. § 3901.
53
   24 Del. C. § 3902(4).

                                          10
theory, knowledge, methods, ethics, and the professional use of self to restore or

enhance social, psychosocial, or biopsychosocial functioning of individuals,

couples, families, groups, organizations, and communities.”54 If an individual can

provide evidence of one year of work experience immediately preceding the

application within the scope of Chapter 39 as well as a baccalaureate degree in social

work or other related degree acceptable to the Board, then an applicant can receive

a license through the “grandfather” provision of Chapter 39.55

      Here, the Board made its decision based on Lambertson’s experience and

education and concluded Lambertson did not meet the standards the statute requires.

Upon reviewing Lambertson’s transcripts and course descriptions, the Board

determined the degree Lambertson holds did not satisfy Chapter 39’s requirements

as a related degree because her curriculum and course work lacked basic educational

courses essential to bachelor’s level social work.56 Furthermore, during the hearing,

the Board determined Lambertson lacked an understanding of some basic social

work concepts. During the hearing, the Board asked:

             Q.    And then would you be able to help me understand
                   how the concept of PIE, which is an acronym used
                   in the social work profession, applies to some of the
                   wonderful experiences that you have had.



54
   Id.
55
   24 Del. C. § 3907B(c)(2)b.
56
   Board’s Decision and Order (Sept. 21, 2021), at 4.

                                         11
            A.     No. I don’t – I – you would have to help me
                   understand what you’re saying.

            Q.     Okay. No problem. PIE is an acronym for person in
                   environment, which is the foundation for social
                   work. And I didn’t know how you integrated that
                   concept into the services that you provided to, …
                   the Delaware Fire Prevention or the emergency
                   technicians. …

            A.     Yeah. I don’t have an educated answer for you on
                   that. That’s – that’s the first that I have heard of
                   that.57

      The Board also determined that Lambertson did not have the requisite work

experience, specifically the experience independently conducting psychosocial

assessments. When asked how many psychosocial assessments Lambertson has

conducted in her career, her answer was “50”.58 The testimony went further:

            Q.     And what did the psychosocial assessments consist
                   of?

            A.     Well, it would be me working with the team. … It
                   would be a group effort.59

The Board was concerned with the assessments, in that none were conducted

independently.60




57
   Tr., at 20-21.
58
   Id., at 20.
59
   Id.
60
   Board’s Decision and Order (Sept. 21, 2021), at 5.

                                        12
       The Board, rather than the Court is better positioned, based on its experience

and expertise, to determine whether granting a license to Lambertson advanced the

purpose of regulating the social work profession, i.e., public protection. In fact, “The

Court, when factual determinations are at issue, shall take due account of the

experience and specialized competence of the agency and of the purposes of the

basic law under which the agency has acted.”61              Distilled to its essence,

Lambertson’s argument is that the Court should weigh the evidence presented at the

July hearing and make its own factual findings, and that the Court’s findings should

be contrary to the Board’s. That is not the Court’s role. The Court merely

determines whether the Board’s decision is supported by substantial evidence and is

free of legal error. It is. Giving due account to the experience and specialized

competence of the Board, the Court finds that the Board did not abuse its discretion

when weighing the evidence.         Thus, the Board properly weighed substantial

evidence and reached its conclusion free from legal error.

     B. The Board Properly Afforded Lambertson All Applicable Due Process
        Protections.

       Lambertson was not denied due process. Recordings and transcripts of

recordings of the May 17th hearing were not required under Richardson. The court




61
  Bezilla v. Board of Medical Licensure and Discipline, 2006 WL 2382793
(Del. Super. Ct. June 29, 2006).

                                          13
in Richardson held that a record is required for “contested” hearings.62 No contested

hearing took place in May. Rather, it was a hearing to review Lambertson’s

application.   Furthermore, FOIA does not require exact minutes for public

meetings.63

      The refusal of Board members to recuse themselves did not violate

Lambertson’s right to due process. No prejudice was alleged.64          Moreover, the

request for Board President Franklin to recuse herself was too vague and lacking in

detail to establish a basis for recusal on this record. Similarly, there is no record in

this appeal for the Court to review to assess the allegations of Lambertson’s attorney

that two other Board members treated him disrespectfully in an unrelated matter.

Certainly nothing in the transcript of Lambertson’s hearing reflected animosity

toward counsel.




62
   Richardson, at 357-58.
63
   29 Del. C. § 10004(f).
64
   Appellant’s Opening Br. at 22, D.I. 8.

                                            14
                               VI.   CONCLUSION

      The Court finds that there is substantial evidence to support the Board’s

decision, and that decision is free from legal error. The Court further finds that

Lambertson’s due process rights were not violated. Therefore, the decision of the

Board is AFFRIMED.



IT IS SO ORDERED.



                                                  /s/ Ferris W. Wharton
                                                   Ferris W. Wharton, J.




                                       15